Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 7, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  153956                                                                                             Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 153956
                                                                     COA: 332331
                                                                     Wayne CC: 13-010968-FH
  MARIO SHANTEZ GOSS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 18, 2016 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE the probation revocation and the sentence of the
  Wayne Circuit Court and we REMAND this case to the trial court for a probation
  revocation hearing and possible resentencing. See MCL 771.4. Without holding a
  probation violation hearing as required by MCR 6.445(E), the trial court found that the
  defendant had violated the terms of his probation. And, while the court did not state the
  grounds for such a finding, it was made immediately after having sentenced the defendant
  for his felony murder conviction and associated charges in an unrelated case. However,
  the murder was committed more than eight months before the defendant was placed on
  probation for the crime charged in this case. Because MCL 771.3(1)(a) provides that
  “[d]uring the term of his or her probation, the probationer shall not violate any criminal
  law of this state . . . ,” the defendant could not have violated the terms of his probation for
  having committed an act amounting to a violation of a criminal law that preceded the
  imposition of the order of probation issued in this case.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 7, 2016
           s1130
                                                                                Clerk